UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 24, 2012 AMERIANA BANCORP (Exact name of registrant as specified in charter) Indiana 0-18392 35-1782688 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2118 Bundy Avenue, New Castle, Indiana 47263-1048 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (765) 529-2230 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 24, 2012, Charles M. Drackett, Jr. notified Ameriana Bancorp of his intent to retire from the Boards of Directors of the Company and its wholly owned subsidiary, Ameriana Bank.The retirement was effective immediately.At the time of his retirement, there were no disagreements between Mr. Drackett and Ameriana Bancorp on any matter relating to Ameriana Bancorp’s operations, policies and practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERIANA BANCORP Date: September 24, 2012 By: /s/Jerome J. Gassen Jerome J. Gassen President and Chief Executive Officer
